Citation Nr: 0924458	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-03 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease (DDD) L3-L4, bulging disc L4-L5, 
lumbar myositis.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1982 to June 
1982 and from January 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in San Juan, Puerto Rico that granted an 
increased evaluation of 20 percent for the Veteran's low back 
disability.  The case comes to the Board from the RO in 
Wilmington, Delaware.  

The Veteran initially indicated his disagreement with not 
only the 20 percent evaluation assigned for his low back 
disability but also the 10 percent initial evaluation for his 
left lower extremity radiculopathy and the denial of service 
connection for a right leg disability.  However, on his 
appeal form dated in December 2006 the Veteran indicated that 
he wanted to appeal only the rating assigned for his low back 
disability.   

The Veteran testified before the undersigned Veterans Law 
Judge at an April 2009 hearing at the RO.


FINDING OF FACT

The Veteran's DDD L3-L4, bulging disc L4-L5, lumbar myositis 
was not shown to be characterized by forward flexion of the 
thoracolumbar spine of 30 degrees or less, any type of 
ankylosis, or incapacitating episodes having a total duration 
of at least 4 weeks during any 12 month period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
DDD L3-L4, bulging disc L4-L5, lumbar myositis were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.71a, Diagnostic Code 5243. (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

The Board is aware of the Court of Appeals for Veterans 
Claims (Court) decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir 2007), in which the Court held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.

The Board is also aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court held that, at minimum, VA must inform a 
claimant seeking an increased evaluation of the following 
four items. First, the claimant must be notified that he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
disability, as well as the effect thereof on his employment 
and daily life.  Second, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in the severity of the disability and 
the effect thereof on his employment and daily life (such as 
a specific measurement or test result), VA must provide the 
claimant with at least general notice of such requirement.  
Third, the claimant must be informed that, if an increase in 
disability is found, a disability rating will be determined 
by applying relevant diagnostic codes, which, depending on 
the particular disability, typically provide for severity 
ranging from non-compensable to as much as one hundred 
percent, based on the nature of the symptoms, their severity 
and duration, and their impact upon employment and daily 
life.  Finally, the claimant must be given examples of the 
types of medical and lay evidence relevant to establishing to 
establishing entitlement to increased compensation that he 
may submit or request VA to obtain on his behalf (e.g. lay 
statements describing observable symptoms, medical opinions, 
medical records, statements from employers, job application 
rejections, and other evidence showing either an increase in 
the severity of the disability or exceptional circumstances 
relating thereto).

In this case, the Veteran was sent a letter in December 2005 
that informed him of his and VA's respective duties to obtain 
evidence and explained that, in order to receive an increased 
rating, he needed to show that his service connected 
disability got worse.  He was sent another letter that 
provided this information in February 2006.  However, these 
letters did not comply with the requirements set forth in 
Dingess or in Vazquez-Flores.  Specifically, these letters 
did not provide the Veteran with information about how VA 
assigns disability ratings or effective dates and did not set 
forth the specific criteria necessary for a higher evaluation 
of the Veteran's low back disability.  

The Veteran was sent a letter containing the information 
required by Dingess in March 2006.  However, any timing issue 
was cured by the subsequent readjudication of his claim in a 
December 2006 Statement of the Case (SOC).  However, the 
Veteran was not sent a Vazquez-Flores compliant notice until 
December 2008, after the issuance of the SOC, and his claim 
was not thereafter readjudicated.

In this case, the Board finds that the Vazquez-Flores notice 
error did not harm the Veteran because, although his claim 
was not subsequently readjudicated after he was provided this 
notice, he was nonetheless provided an adequate opportunity 
to submit additional evidence and to further develop his 
claim after receiving the required notices and nothing was 
forthcoming.  For example, the December 2008 letter 
specifically informed the Veteran that he could submit 
additional evidence.  Furthermore, the Veteran testified at a 
hearing before the undersigned Member of the Board in April 
2009, at which time he was given the opportunity to fully 
explain his claims and to present additional evidence, if he 
so desired.  Other than his testimony, the Veteran did not 
provide any additional evidence.  At that hearing he reported 
recent treatment at the Wilmington VA medical center.  A 
computer search of the records revealed that the treatment 
had not been for the back.

Accordingly, no prejudice to the claimant will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case to the RO for further VCAA development 
would only result in additional delay, without any benefit to 
the claimant.  See, e.g. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (declining to remand case where doing to would 
have resulted only in imposing additional burdens on VA 
without a corresponding benefit to the Veteran).

In addition to its duty to notify, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this case, VA has of record evidence 
including service treatment records, VA treatment records for 
the period from 2004 through approximately July 2006, and the 
statements of the Veteran.  A VA examination was provided in 
connection with this claim.  The Veteran also testified 
before the undersigned Member of the Board at a hearing held 
at the RO in April 2009.  

The Board recognizes that the Veteran submitted statements in 
which he claimed that his low back disability got worse after 
his VA examination in February 2006.  However, at the April 
2009 hearing, the Veteran testified that the range of motion 
in his back was "about the same" as it was during the VA 
examination and the only change in the severity of his back 
disability that he described was an increase in the frequency 
of muscle spasms since 2004.  Further, while he reported to 
the VA examiner in February 2006 that he could walk only 5 to 
7 minutes, at the hearing he testified he could walk up to 40 
minutes before his low back pain became severe, suggesting 
his symptoms may have actually improved in some respects.  
Under these circumstances, the Board finds that a new 
examination is not necessary in order to fulfill the duty to 
assist.

As noted, the Board also acknowledges that the Veteran 
claimed at his hearing that he had been recently treated by 
VA.  However, the undersigned reviewed the computerized 
treatment records and determined that the recent treatment 
was not for the Veteran's low back disability and therefore 
was not relevant to this appeal.  

The Board finds that VA's duty to assist the Veteran was 
satisfied in this case.  

II. Increased Rating

The Veteran claims that his low back disability is productive 
of symptoms more serious than those contemplated by the 
currently assigned 20 percent rating.

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  
The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

The Veteran's DDD L3-L4 and L4-L5, bulging disc L4-L5, lumbar 
myositis is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  Pursuant to Diagnostic Code 5243, this disability 
is evaluated either by utilizing the general rating formula 
for diseases and injuries of the spine or with reference to 
incapacitating episodes, whichever method results in a higher 
evaluation.  

Pursuant to the general rating formula for the spine, an 
evaluation of 20 percent is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but  not 
greater than 60 degrees; or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or the combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  An evaluation of 30 
percent is assigned for forward flexion of the cervical spine 
15 degrees or less or ankylosis of the entire cervical spine.  
An evaluation of 40 percent is assigned for unfavorable 
ankylosis of the entire cervical spine; or forward flexion of 
the thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  

Pursuant to the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, an evaluation of 
20 percent is assigned where there are incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the previous 12 months.  An evaluation of 
40 percent is assigned where there are incapacitating episode 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months.  An evaluation of 60 percent 
is assigned where there is incapacitating episodes having a 
total duration of at least 6 weeks during the last 12 months.  
For purposes of applying these criteria an incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran was examined by VA in February 2006.  At that 
time, the Veteran complained of constant sharp low back pain, 
radiating to the legs, left more than right.  The Veteran 
described his pain as a "10" on a pain scale of 1 to 10.  
He did not describe any precipitating or alleviating factors.  
He walked with a cane and reported that he was able to walk 
for 5 to 7 minutes with increased low back pain.  During 
flare ups, his ability to walk was reduced.  He utilized a 
lumbosacral corset.  The Veteran reported that he avoided 
participating in physical recreational activities due to his 
low back pain.  He reported that he worked as a security 
guard and that it was difficult for him to perform his 
walking rounds due to his pain.  He reported that he needed 
assistance putting on his shoes and socks and bathing, but 
was independent with respect to his other activities of daily 
living.  He took medication for his pain which was only 
partially effective and did not provide much relief.  

Upon examination, the Veteran's posture was erect, his 
appearance and rhythm of spinal motion were symmetrical, and 
his head was adequately aligned over his trunk.  He appeared 
hypersensitive and jumpy, which he told the examiner was due 
to his low back pain.  There were some spasms and tenderness 
to palpation at lumbar paravertebral muscles at L5-S1.  There 
was no ankylosis.

The range of motion of the Veteran's cervical spine was said 
to be normal.  The range of motion of his lumbosacral spine 
was limited as follows: 0 to 90 degrees forward flexion, with 
pain at 0 to 9 degrees of flexion; 0 to 30 degrees extension, 
with pain at 11 degrees of extension; 0 to 30 degrees left 
and right lateral flexion, with pain beginning at 18 degrees 
bilaterally; and 0 to 45 degrees left and right lateral 
rotation, with pain beginning at 15 degrees bilaterally.  The 
examiner opined that after repetitive use or during flare ups 
the Veteran's range of motion was additionally limited due to 
pain, fatigue, and lack of endurance but not by weakness.  
Pain had the greatest functional impact.  The Veteran's 
functional deficits were from 49 to 90 degrees of flexion; 11 
to 30 degrees extension; 18 to 30 degrees of lateral flexion 
bilaterally; and 15 to 30 degrees of rotation bilaterally.  

The examiner's report indicated that there were some symptoms 
of left extremity radiculopathy; however, the Veteran is 
currently separately rated for that disability and he did not 
perfect an appeal of that rating.  The examiner's report also 
noted that the Veteran complained of some difficulties with 
erectile dysfunction, low urinary flow, diminished stream, 
and constipation with occasional urgency.  These complaints 
were not further assessed or attributed to the back disorder.  

The examiner diagnosed DDD at L3-L4 and L4-L5, a bulging disc 
at L4-L5, lumbar myositis, and mild L5 radiculopathy.

VA treatment records from 2004 through July 2006 show 
repeated complaints of low back pain.  In October 2005, he 
reported moderate low back pain for one week, and normal 
bowel and bladder function.  He continued to complain of low 
back pain with new complaints of erectile dysfunction, 
voiding problems, and constipation in January 2006.  The 
Veteran thereafter continued to seek treatment for moderate 
low back pain radiating to the left lower extremity.  Various 
treatment records indicate that the Veteran utilizes a 
lumbosacral corset.  He underwent physical therapy for his 
low back in June 2006 and was then prescribed exercises to 
perform at home.

In his notice of disagreement received in July 2006, the 
Veteran claimed that he had limitation of motion of his 
lumbar spine with little intermittent relief.  On his appeal 
form dated in December 2006, the Veteran reported that his 
low back pain interfered with walking, bending, standing, 
riding a car, and sleeping.  He also claimed that his low 
back disability was progressively worsening and that his 
symptoms were not relieved by treatment or by physical 
therapy.  

The Veteran testified before the undersigned at a hearing 
that was held at the RO in April 2009.  At that time, he 
indicated that the range of motion in his lower back was 
"about the same" that it was at the time of his last VA 
examination, which he erroneously believed occurred in or 
about 2004.  He believed he his muscle spasms increased since 
2004.  The Veteran testified that he stopped working because 
his low back pain bothered him too much.  He testified that 
he could walk for less than 40 minutes without experiencing 
increased pain and could drive for about an hour before he 
started getting uncomfortable.  Walking increased his pain, 
but going up and down stairs did not.  When his pain got 
worse, he rested by lying down.  He was able to lift objects 
such as grocery bags.  He recently obtained a transcutaneous 
electrical nerve stimulation (TENS) unit.  He utilized a back 
brace frequently.  While he was issued a cane, he no longer 
uses it much because he feels it is unnecessary, but would 
probably use it if he felt that he needed it.  

The facts do not establish an entitlement to a rating greater 
than 20 percent pursuant to either the general criteria for 
rating spinal disabilities or the criteria pertaining to 
incapacitating episodes as defined in the regulation.  There 
is no evidence that the Veteran experiences incapacitating 
episodes due to his low back disability.  Further, the 
Veteran does not have any limitation of motion of the 
cervical spine and forward flexion of the thoracolumbar spine 
is not limited to 30 degrees or less, even when the 
additional limitation due to pain is considered.  He does not 
have any type of spinal ankylosis.  The criteria for a higher 
evaluation are not met.  Furthermore, while there is some 
mention in the report of examination and in the Veteran's 
medical records concerning erectile dysfunction and urinary 
difficulties, these symptoms were not clearly attributed to 
his low back disability by any medical provider, the Veteran 
did not allege that they were related to his low back 
disability.  Moreover, there is no evidence of muscle atrophy 
or other similar findings.

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the schedular evaluation is inadequate).   While 
the Veteran complains of constant low back pain, which he 
claims makes it difficult to work, the Veteran's pain is 
contemplated in the currently assigned 20 percent rating.  
There is also no indication that the Veteran is completely 
unable to work due to his low back pain.  At the April 2009 
hearing, the Veteran testified that he intended to seek 
sedentary employment.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 20 percent for degenerative disk 
disease L3-L4 and L4-L5, bulging disc L4-L5, lumbar myositis, 
is denied


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


